DETAILED ACTION
This action is responsive to the After Final Consideration Program 2.0 filed on July 27, 2021.
Claims 11, 14-15, 26 and 29-30 have been amended.
Claims 1-30 have been examined. Claims 1-30 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 6, 11, 16, 21 and 26 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 16:
“broadcast a request for the software module to those of the plurality of nodes in radio range of the source node that are thereby neighbor nodes, responsive to the source node failing to locate the software module in the local MR, a neighbor node of the neighbor nodes to search a respective local MR of the neighbor node for the software module, rebroadcast the request to those of the plurality of nodes in radio range of the neighbor node that are thereby further neighbor nodes, when the neighbor node fails to locate the software module in the respective local MR, and receive the software module from a further neighbor node of the further neighbor nodes; ”

 	In claims 6 and 21:
   		“receive a request from the source node for a software module usable to   	perform a task, responsive to the source node failing to locate the software   	module in a local module repository (MR), the request broadcast from the source   	node to the neighbor nodes, the neighbor node responsive to the request: 
  		rebroadcast the request to those of the plurality of nodes in radio range of      	the neighbor node that are thereby further neighbor nodes, responsive to the   	neighbor node failing to locate the software module in the respective local MR;”

 	In claims 11 and 26:  		“wherein the processing circuitry is configured to execute the computer-  	readable program code to further cause the source node to at least:   		record use of the software module in an additional immutable entry in the   	local copy of the MR; and   		broadcast the additional immutable entry to those of the plurality of nodes   	in radio range of the source node to initiate synchronization of the local copy of   	the MR with copies of the MR at others of the plurality of nodes.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 6, 11, 16, 21 and 26. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	O’brien et al. (US Pub. No. 2019/0235500)  	O’brien set forth an autonomous vehicle system including a body and a plurality of sensors coupled to the body and configured to generate a plurality of sensor measurements corresponding to the plurality of sensors. The system also includes a control unit configured to: receive inputs from a plurality of sources wherein the plurality sources comprise the plurality of sensors, the inputs comprise the plurality of sensor measurements; determine a confidence level of each input based on other inputs; prioritize, based on the confidence level associated with each input, the inputs; generate, based on the prioritization of the inputs and the confidence level, a combined input with a combined confidence level; and determine, based on the combined input and the combined confidence level, a mission task to be performed. However, O’brien does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 6, 11, 16, 21 and 26.  

   	Mondello et al. (US Pub. No. 2020/0313890)  	Mondello set forth a method receiving, from a vehicle approaching a trust zone, an identifier corresponding to an identity of the vehicle; verifying, by a computing device (e.g., an access server at a gate of the trust zone) and using the identifier, the identity of 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192